Citation Nr: 0215184	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO. 02-05 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 1, 1998, 
for award of dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran's verified active military service was from May 
1944 to March 1946, and from May 1953 to April 1970.  A 
service personnel record (DD-214) dated in April 1970 
indicates that he had had more than 10 years of active 
service prior to May 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the appellant was not 
entitled to an effective date earlier than October 1, 1998, 
for the award of dependency and indemnity compensation (DIC).


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1996.

2.  On July 18, 1996, the appellant filed a claim for 
reimbursement of burial, funeral and transportation costs 
with the Department of Veterans Affairs (VA) regional office 
at Columbia, South Carolina.

3.  VA received an informal claim for DIC on September 30, 
1998.

4.  Payment of DIC began from October 1, 1998.


CONCLUSION OF LAW

An effective date prior to October 1, 1998, for entitlement 
to DIC is not warranted.  38 U.S.C.A. § 5110(d)(1) (West 1991 
& Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has determined that this is a matter in 
which the law, as opposed to the evidence, is dispositive of 
the issue.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has observed that cases such as this, 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) ("failure to state a claim upon which relief 
can be granted"); Cf. FED. R. CIV. P. 12(b)(6).

I.  Factual Background

The veteran died in June 1996 from lung cancer.  The reported 
onset of illness was eight months prior to his death.  

At the time of his death, the veteran was not service 
connected for lung cancer.  He did have service-connected 
disability from right shoulder myositis, rated 10 percent, 
and residuals of left shoulder bursitis, rated zero percent.  
He had not been continuously rated totally disabled, nor does 
the record show that he was otherwise entitled to a total 
disability rating during the 10 years immediately preceding 
his death.  38 U.S.C.A. § 1318 (West 1991 & Supp. 2001).

The appellant contends that she filed for DIC in July 1996 at 
the same time that she filed an application for burial 
benefits.  In an August 1996 rating decision, the Department 
of Veterans Affairs (VA) regional office in Columbia, South 
Carolina, denied entitlement to service connection for the 
cause of the veteran's death for burial purposes, reasoning 
that the lung cancer which caused the veteran's death was not 
incurred in service or related to his presumed exposure to 
Agent Orange during his service in the Republic of Vietnam 
during the Vietnam Era.

The record shows that the appellant was notified of the 
August 1996 decision by a letter dated in August 1996 and 
sent to her address of record.  The appellant did not appeal 
the RO's August 1996 decision.  Therefore, it became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302(a) (2001).

On September 30, 1998, the appellant filed a request to 
"reopen" her claim for DIC.  Her claim was denied by the RO 
and she appealed.

In a December 2000 decision, the Board reopened and granted 
the appellant's claim for service connection for the cause of 
the veteran's death.  By a letter dated in April 2001, the 
appellant was notified that the effective date of the award 
of DIC was October 1, 1998.

The appellant contends that she is entitled to an earlier 
effective date for the award of DIC because she signed an 
application form for that benefit and left the form with the 
Survivor's Assistance Office at MacDill Air Force Base in 
Tampa, Florida.  She has so testified before the undersigned 
Member of the Board.  She also testified that she "assumed" 
the form she signed reached its proper destination.  However, 
she also testified that she might have signed and delivered 
the application for DIC on a different occasion.  

Evidence received by the Board in August 2002 includes a 
statement from the appellant's son to the effect that the 
application forms for burial benefits and DIC were signed and 
left with the Survivor's Assistance Office at MacDill Air 
Force Base on the same date.  The Board also received 
photocopies of several documents signed by the appellant and 
dated in July 1996 - VA Form 21-22 dated July 2, 1996, and VA 
Form 21-4142 and 2 pages of VA Form 534 (application for DIC) 
dated July 15, 1996.  Unfortunately, none of these 
photocopied forms shows a VA date stamp or otherwise indicate 
the date of receipt by VA.  Further, one of the appellant's 
statements submitted with this material describes how the 
application for DIC, dated July 15, 1996, was found by 
someone in files maintained by the Casualty Affairs Office at 
MacDill AFB.

II.  Analysis

Unless specifically provided otherwise, the effective date of 
an award based on a claim for DIC shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a) (West 1991).  The applicable exception 
is found at 38 U.S.C.A. § 5110(d)(1), which provides that the 
effective date of an award of DIC for which application is 
received within one year from the date of death shall be the 
first day of the month in which death occurred.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, the application will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a) (2001).  Therefore, under certain 
circumstances, the date of the informal claim must be 
accepted as the date of the claim or application for the 
purpose of determining an effective date.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim reopened after 
final disallowance will be the date of receipt of the new 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a) (West 1991); 38 C.F.R. § 3.400(q)(ii) 
(2001).

In light of the foregoing, this case requires a factual 
determination of whether the appellant's claim for DIC was 
filed prior to September 30, 1998.

While it is apparent from the claims folder that the RO was 
informed in July 1996 that the veteran had died, such 
information, by itself, is not an informal claim for DIC.  
See Westberry v. West, 12 Vet. App. 510 (1999) (A telephone 
call to VA from the widow to report the veteran's death was 
not an informal claim for benefits was not an informal claim 
when there was no "apparent entitlement" to benefits).

Moreover, the appellant's July 1996 application for burial 
benefits was not an application for DIC.  Shields v. Brown, 8 
Vet. App. 346 (1995).  In Shields, the widow did not respond 
to a question on the burial benefits application pertaining 
to whether she was claiming that the veteran's death was due 
to service-connected disability.  In this case, the appellant 
checked a box to indicate that she was not claiming that the 
cause of the veteran's death was due to his service.  Cf. 
Mitscher v. West, 13 Vet. App. 123 (1999) (application for 
burial benefits was an informal claim for DIC when claimant 
checked box on application to indicate that the veteran's 
death was related to service.)

The regulations provide that upon receipt of notice of death 
of a veteran, it is mandated that the appropriate application 
form will be forwarded for execution by or on behalf of any 
dependent who has apparent entitlement to pension, 
compensation, or dependency and indemnity compensation. 38 
U.S.C.A. § 7722, 38 C.F.R. § 3.150(b).

The RO at Columbia, South Carolina, complied with the 
regulation by mailing an application for DIC to the 
appellant, even though it was not apparent from the record 
that she was entitled to that benefit.  The claims file 
contains a letter dated July 31, 1996, from the RO in 
Columbia, South Carolina, which refers to the enclosure of a 
DIC claim form.  The letter stated that unless the claim was 
filed within one year of the date of the veteran's death, the 
DIC benefit, if awarded, was only payable from the date VA 
received the claim.  

The appellant denies having received the letter and 
application.  An appellant's statement of nonreceipt does not 
by itself constitute the type of clear evidence needed to 
rebut the presumption of regularity that the notice was sent.  
See Schoolman v. West, 12 Vet. App. 307, 310 (1999), and 
cases cited therein.

The appellant has asserted that her mail may have been 
tampered with to explain her statement of nonreceipt.  To 
support her statement of nonreceipt of the RO's notice of 
denial of benefits, or the form for application for DIC, she 
has submitted documents to indicate that her mail may have 
been tampered with in September 1999.  The date of this 
alleged tampering, however, was many years after the apparent 
date of mailing of the application or notice from the RO in 
July 1996.  Therefore, the Board concludes that the record 
does not contain "clear evidence to the contrary" to rebut 
the presumption of regularity.  

Moreover, as mentioned above, at the time of the veteran's 
death, the information in the claims file indicated that he 
did not have service-connected disability from lung cancer.  
The appellant also did not claim that the veteran's death was 
due to a service-connected disability in the application for 
burial benefits.  There was no apparent entitlement to DIC.

The appellant also argues that she filed an application for 
DIC at MacDill AFB in July 1996.  The Board finds, however, 
that the appellant did not file a claim for DIC until 
September 30, 1998.  The record does contain a photocopy of 
part of an application for DIC benefits signed by the 
appellant and dated July 15, 1996.  Other testimony and 
evidence suggests that this was the application that she 
signed at MacDill AFB.  Unfortunately, there is nothing in 
the record to suggest that VA ever received this application.  
The Board is unable to find any Court decision that would 
support a conclusion that delivering the application to a 
veterans' service organization would constitute filing the 
application with VA.  Moreover, the statutes and regulations 
concerning applications and effective dates of awards refer 
to the date the claim or application was "received" by VA.  
See, e.g., 38 U.S.C.A. §§ 5103, 5105, 5110; 38 C.F.R. 
§§ 3.153, 3.155, 3.157, 3.400.  Consequently, the Board 
concludes that, absent receipt of the application by VA, 
there is no basis upon which to assign an effective date for 
the award of DIC earlier than the date of the informal claim 
for DIC received by VA in September 1998.

By statute, an earlier effective date for the award of 
entitlement to DIC cannot be allowed.  There is no basis upon 
which to assign an effective date prior to the receipt by the 
RO in September 1998 of the informal application for DIC.  
The Board concludes that the claim of entitlement to an 
effective date prior to October 1, 1998, for entitlement to 
DIC has no basis under the law.  In circumstances such as 
this, where the law is dispositive, the claim may be denied 
because of the absence of legal merit or the lack of 
entitlement under law.  See Sabonis, supra.


III.  VCAA Considerations

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, the Board finds that the 
regulations implemented pursuant to the VCAA are more 
favorable to the appellant, as such regulations expand VA's 
duty to: notify the claimant of evidence need to substantiate 
the claim; to assist the claimant in the development of the 
claim, and; to notify the claimant of VA's inability to 
obtain evidence that might support the claim.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and her representative 
of information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  In this case 
the appellant has been so notified by the March 2002 
Statement of the Case (SOC).  She has been informed that to 
substantiate her claim she should submit evidence documenting 
the filing of a claim for DIC with a regional office prior to 
September 30, 1998.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that VA has complied with the 
VCAA notification requirements concerning evidence and 
information needed to substantiate this claim.

B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist in the development of claim includes the 
duty to make as many requests as necessary to obtain relevant 
records from a Federal department or agency, including 
service medical records; medical and other records from VA 
medical facilities, and records from Federal agencies, such 
as the Social Security Administration, as well as private 
medical records identified by the claimant.

In this case, the issue is not related to the veteran's 
disability.  Medical records would not be relevant, as the 
Board has already determined that the veteran's death was the 
result of service-connected disability.  The appellant has 
not identified any source of a relevant record that has not 
been obtained by the RO.

The Board finds that VA has satisfied its duty to assist the 
claimant in obtaining records and providing medical 
examinations. 

C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has not 
been unable to obtain any records identified by the appellant 
or otherwise identified in the claims file.  Therefore, VA 
has no duty to notify the appellant of inability to obtain 
evidence.


ORDER

An effective date earlier than October 1, 1998, for the award 
dependency and indemnity compensation based of service 
connection for the cause of the veteran's death is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

